Appeal (1) from a judgment of the County • Court, Kings County, convicting appellant after trial of robbery in the first degree, grand larceny in the first degree and assault in the second degree, and imposing sentence as a third felony offender, and (2) from an order denying, after a hearing at which formal testimony was taken, appellant’s application for an order in the nature of a writ of error coram nobis to vacate said judgment, and for a new trial on the ground of newly discovered evidence. Appellant contends that the Trial Judge was disqualified because of interest and that appellant was deprived of a fair trial because of errors in rulings, inflammatory summation by the Assistant District Attorney, and prejudicial and improper instructions to the jury. On the application it was contended that the newly discovered evidence shows that a witness for the People on the trial gave perjured testimony and that the Assistant District Attorney suppressed material evidence. Judgment and order unanimously affirmed. No opinion. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.